Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed against amended claims 1-20 have been fully considered but they are not persuasive.
(A) In re page 9, applicant states Dean, therefore, fails to disclose “the new SSTable includes a key-value pair corresponding to a second key different from the first key and does not include a key-value pair that corresponds to the first key in the Delete Log,” as recited in claim 1.
For at least the foregoing reasons, Dean does not disclose each and every element recited in claim 1. 
Dean, therefore, fails to disclose “the new SSTable includes a key-value pair corresponding to a second key different from the first key and does not include a key-value pair that corresponds to the first key in the Delete Log,” as recited in claim 1.
For at least the foregoing reasons, Dean does not disclose each and every element recited in claim 1.
Claim 11 recites features similar to those recited in claim 1, and therefore distinguishes over Dean for reasons analogous to those discussed with respect to claim 1.


In response to the amendment Applicant cited support at, 0049-0050, 0136-0140. Located between 0136-140, Table 3 (0138-0139), appears includes support illustrated as, Two Keys 4 & 5, (or a First and Second keys), in, "a New SSTable 1".

After a careful consideration, Dean, appears to generate, second Keys, being, different from, a first key in Fig. 8, generating keys but are also corresponding, based on delta or prefix compression. 

See col. 12, prefix (second), versions of the first keys, being index entries or, a first key, in a grouped with, prefix keys (SEE Fig. 8 and col. 12).

SEE col. 7, metadata 230 (or Key IDs), made up of, wherein the Keys can include, four values, "r.cf.c.ts", where the tables have plural keys, as well as first Keys comprise second keys in groups.



In some embodiments, a key value may include a string of four values such as r.cf.c.ts, where "r" represents a row identifier, "cf represents a column family name or identifier, "c" represents a column name or identifier and "ts" represent a timestamp or version number or version identifier. As described in more detail below, the values in a table data structure may be stored as key-value pairs, where each key identifies the location of the value in the table, as well as the timestamp or version number of the corresponding value. Every key in a table, tablet or locality group is unique with respect to all the other keys in the same table, tablet or locality group.

Based on the above it is not clear how the present claims nor, the amendment, clearly avoids the applied prior art, but does change the scope of the claims.

	This action is Non-final.

The examiner suggests an interview, as well as to consider applicants details directed to at least, 0134-0140, details of SStables, include, potential details at, 0138 (w/threshold) and/or 0140-0141, related to details directed to embodiment 3 (0124-0145), to clearly overcome the applied prior art.

. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Dean et al. (US 7,548,928).
Regarding claim 1, Dean discloses a method and system and file compaction, in, a key-value store (KV-Store or a, "Data Pair", Fig. 7), the system, comprising:


And
Note, Fig. 7, illustrates. Fig. 7, Key vs. values (stored, in view of "a File", 300 or 302) and Storage w/system such as: Fig. 3, w/supporting structures, including. Servers, w/Shared Log (or stored Data....al-az, etc...), as claimed.

Note, Dean teaches compacting, as well as Garbage collection, include (deleting or discarding), operations, are, event based operations, on the data, therefore, teaches, 
O	to be, compacted and/or 
O	to be, garbage collected (deleting), for the data, being associated operations, being based on Events and criteria triggering the operations (such as. Compaction and deletions).

SEE Garbage Collection
Note, in Fig. 4a and col. 6, File Metadata 250 includes, the Retention Policy parameters (225 or a Log), is used by the Garbage operations, associated with the collection module (225), with retention Parameter 225 {of the Table being Metadata}, comprises: a max age or a Limit, and any of the data 

compacting (430), according to, a to-be-deleted, or a log and a Delete Log, that corresponds to, a to-be-compacted sorted 

(SEE such as. Fig. 5A), string table or a SortedStringTable  or an SST 

Note, operations in modules in memory (software), in Fig. 6, compaction module, as well as the Garbage Collection module 428, deletes, to be deleted files based on (metadata such as: Older (compaction) and/or Age, "...greater than the specified age limit need not occur immediately (or r, to be deleted).

 The operations, may be performed at various basic system services and for performing hardware dependent tasks.

SEE, network communication module 416 that is used for connecting the server 154 to other computers via the one or more communication network interfaces 404 and one or more communication networks, such as a local area network, the Internet, other wide area networks, metropolitan area networks, and so on; a metadata access module 418 for accessing the metadata for any specified table.

SEE tablet, w/column family or locality group, a tablet access module 420, for accessing (i.e., reading and/or writing) data in a specified tablet at a specified row and column of a specified table, a data compression module 422 for compressing files. 
422 may perform data compression of locality group files 300, 302 in accordance with the compression parameters 236 specified for the corresponding locality groups and a data decompression module 424 for decompressing compressed files. 

A log writing module 426, for writing update records to a log file, such as the shared log files 320, 322 described above.

A garbage collection module 428 for garbage collecting (i.e., deleting) data that exceeds in number or age the data retention rule or parameters specified for a column family. 

A compaction module 430, for compacting or combining locality group files 300, 302, as described above; and a tablet splitting/merging module 432, for splitting tablets to increase the number of tablets or merging tablets to decrease the number of tablets.

Note, compaction (includes Deleting/discarding, also), operations, is prior, to garbage collection operations, are, all deemed Event based, triggered upon a criteria (see fullness, or may be periodic, age), wherein upon, the unloading of a tablet, and/or upon user request), the update information in the memory state array 310 is used to generate new update files 302 for the locality groups for which the memory state array 310 contains updates.

US 7548928, COLS. 8-, episodically and/or periodic, based compaction events

Description Paragraph - DETX (40):
Whenever a compaction trigger event occurs (e.g., episodically, when the memory of a server reaches a predefined level of fullness, or the memory state array 310 reaches a predefined size or level of fullness; periodically, when the passage of a time since a last compaction reaches a predefined threshold; upon a split or merge of a tablet; upon the unloading of a tablet; and/or upon user request), the update information in the memory state array 310 is used to generate new update files 302 for the locality groups for which the memory state array 310 contains updates. If, as a result, the number of files for a locality group exceeds the maximum number of files allowed for that locality group (as specified by either the metadata for the locality group, or by a default 


Note, compaction (are of the EVENTS), are triggered, the modes include major or minor, wherein the operations are based on criteria including at least a threshold or other ….. 



0 the to-be-compacted SSTable to generate a new SSTable,

SEE (col. 8, New Files), 

wherein a first key corresponding to a non-latest value (Older value or values) of the first key, in the KV-Store system and stored in the to-be-compacted SSTable is recorded in the Delete Log, and 

wherein the new SSTable (NEW TABLES), does not include a key-value pair (when Deleted), 

that corresponds to the key in Delete Log 


See "shared log 164 stores a sequence of update records, each update, and, the deletion of the value" and deleting the to-be-compacted SSTable, deleting Older Key Pair or pairs.

SEE Figs. 6, 10B and col. 10, line 5-

Note deleted records are recorded on a delete log.

The events include compaction (a delete or discarding), of an Older Key Value Pair vs. keeping the Newer Key Value Pair (such as a Key w/Time), to determine Older vs Newer, with Same Key.

SEE Log Files (or a Delete Log)

Note, the log 164, which (changes are deemed to include delete or discarding).



SEE col. 9, line 47-, delete


(46) The shared log 164 stores a sequence of update records. Each update record indicates a new value for a specified key; the deletion of the value (if any) at a specified key; the deletion of a cell at a specified row and column; or the deletion of an entire row. In some embodiments, a single update record may indicate the deletion of a subset of multiple versions of data values at a cell.

Col. 4, line 33-
Description Paragraph - DETX (23):
Each server 154 also has a shared log 164, which stores update records reflecting changes made to the tablets allocated to that server 154. The shared log 164 is stored as a sequence of files, each of which is automatically replicated by a distributed file system so that instances (sometimes called replicas or copies) of the file are stored on at least three distinct servers 154. Similarly, each of the files that stores the contents of the tablets is automatically replicated by the distributed file system so that instances (sometimes called replicas or copies) of the file are stored on at least three distinct servers. As a result, when a server 154 fails, all of the tablet files and log files of the failed server are available on other servers of the system. When recovering from a server failure, the master 152 reallocates all the tablets of the failed server to other servers 154, preferably distributing the load associated with those tablets across many servers.



	Regarding claim 1, as amended and argued, Dean is deemed to teach as amended,

O	wherein the new SSTable includes a key value pair corresponding to a second key different from the first key 


based on, delta or prefix compression. 

See col. 12, prefix (second), versions of the first keys, being index entries or, a first key, in a grouped with, prefix keys (SEE Fig. 8 and col. 12).

SEE col. 7, metadata 230 (or Key IDs), made up of, wherein the Keys can include, four values, "r.cf.c.ts", where the tables have plural keys, as well as first Keys comprise second keys in groups.

SEE Key Value = row (table location), column (table location) and column family name (sub ID) and a Timestamp (version), generating the Key values w/{r.cr.c.ts}.

In some embodiments, a key value may include a string of four values such as r.cf.c.ts, where "r" represents a row identifier, "cf represents a column family name or identifier, "c" represents a column name or identifier and "ts" represent a timestamp or version number or version identifier. As described in more detail below, the values in a table data structure may be stored as key-value pairs, where each key identifies the location of the value in the table, as well as the timestamp or version number of the corresponding value. Every key in a table, tablet or locality group is unique with respect to all the other keys in the same table, tablet or locality group.


Regarding claim 2, Dean further is deemed to discloses, as claimed, wherein before the compacting, the to-be-compacted SSTable to generate the new SSTable, the method further comprises: determining, in the to-be-compacted SSTable, the key that corresponds to the non-latest value in the KV-Store system as a target key and recording the target key in the Delete Log

Col. 8, lines 27-

Regarding claim 3, Dean further is deemed to discloses, as claimed, wherein the recording the target key in the Delete Log comprises: determining the Delete Log does not include the target key and in response to determining that the Delete Log does not include the target key, recording the target key in the Delete Log

SEE col. 7, line 40-, Use Of Bloom Filter, is used to ID the Key, results including, negative results (Not Present), and recording the result (negative or positive), results.

Regarding claim 4, Dean further is deemed to disclose, the method according to claim 1, wherein the compacting the to-be-compacted SSTable to generate the new SSTable comprises: copying a key-value pair in the to-be-compacted SSTable and that corresponds to a key not belonging to the Delete Log to generate, a new SSTable

SEE col. 2, lines 17-, upon compression (compaction), to, create new tables by copy process…


Regarding claim 5, according to claim 1, Dean further is deemed to disclose, wherein before the compacting the to-be-compacted SSTable to generate the new SSTable, the method further comprises: receiving a GET operation that carries a key to be searched for, obtaining a latest value that corresponds to the key to be searched for according to the GET operation determining an SSTable in which a second-latest value that corresponds to the key to be searched for is located; and recording, in a Delete Log that corresponds to the determined SSTable, the key to be searched for

SEE Fig. 4B and Fig. 9, ID Last Entry 918 and Output (930) Description Paragraph - DETX (30): As shown in FIG. 4B, in a first tablet 260-0 of the tablet metadata table 210 all the entries 262 have table identifiers 214 equal to the predefined identifier of the tablet metadata table. In addition, the last row field 216 of each entry 262 of the first tablet 260-0 matches the concatenation of the table identifier 214 and the last row 216 of a last entry 262 in another respective one of the tablets 260(e.g., tablet 260-1) of the tablet metadata table 210. The server that hosts the first tablet 260-0 of the tablet metadata table 210 is identified by a metadata root file 250, which has a predefined file name and can therefore be located whenever the distributed computer system 150 is restarted. Thus, to retrieve a value having a specified key in a specified table, the process is as follows.

This description assumes the tablet locations haven't been cached. The first tablet 260-0 of the tablet metadata is searched to identify and locate the tablet metadata tablet for the specified table. Then the identified tablet metadata tablet is searched to locate the entry for the specified key, which identifies the tablet containing the specified key-value pair and also identifies the server that hosts the tablet. Finally, the process continues at the hosting server, by searching the identified tablet to locate the value at the specified key. For many data access operations, one or both metadata entries in the tablet metadata will have been cached, making the access process even more efficient.

Description Paragraph - DETX (63):
The hash table 910 includes a map 912 and an array 914. Each entry 916 in the map 912 points to an entry 918 in the array 914. The map entries 916 are located at positions in the map 912 based on the hash value of the tile being added to the hash table 910. Array entries 918 are added sequentially to the array 914, so the location of last entry in the array 914 is known to the procedures used to access the hash table.

Regarding claim 6, Dean further is deemed to disclose the method according to claim 1, wherein the KV-Store system is applied to an incremental storage scenario, and before the compacting the to-be-compacted SSTable to generate a new SSTable, the method further comprises: receiving a GET (search to pull), operation that carries a key to be searched for, obtaining a latest value (SEE Fig. 10B, or Last Entry), that corresponds to the key to be searched for according to the GET operation, determining an SSTable in which the latest value that corresponds to the key to be searched for is located, recording, in a Delete Log that corresponds to the determined SSTable, the key to be searched for and receiving a PUT operation (record) that carries the key to be searched for.

SEE Above

Regarding claim 7, according to claim 6, Dean further is deemed to disclose, wherein the recording, the key to be searched for comprises: recording the key to be searched for in the Delete Log that corresponds to the determined 

SEE Bloom Filter, outputs a determination (see above).


Regarding claim 8, Dean further is deemed to disclose, wherein the compacting the to-be-compacted SSTable to generate the new SSTable comprises: compacting the to-be-compacted SSTable according to the Delete Log to generate a new SSTable when a quantity of keys (Maximum Number), in the Delete Log (Fig. 6), that corresponds to the to-be-compacted SSTable is no less than a preset threshold

SEE Maximum Number of Data Items (see Fig. 4A, 235 (Max.) and 225 {retention}).

Description Paragraph - DETX (32):
In some embodiments, the data retention parameters 225 can include a parameter that specifies a maximum number of data items to be retained in each cell of the column family. Alternately stated, when a non-zero value maximum number is provided, and the data items stored in a cell exceed the specified maximum number, the oldest data items in the cell (as indicated by the timestamps or versions numbers of the data items) can be deleted or garbage collected until the number of items in the cell is reduced to the specified maximum number.

The garbage collection of excess data items need not occur immediately, and thus may be performed at scheduled times or whenever the load on the server falls below a predefined level.

And SEE col. 10-, Fig. 6

Regarding claim 9, Dean further is deemed to disclose (recovering from a fault, col. 4), the method according to claim 1, Dean further is deemed to disclose wherein the to-be-compacted SSTable corresponds to, a Bloom filter, wherein keys in the Delete Log are recorded in the Bloom filter, and wherein the method further comprises: setting an initial value of the Bloom filter to null after a server 

SEE col. 7, line 7-, Bloom filter sets parameters to Null and reads on, recording, negative results

Regarding claim 10, Dean further is deemed to disclose wherein the to-be-compacted SSTable corresponds to a Bloom filter, wherein keys in the Delete Log are recorded in the Bloom filter, wherein the KV-Store system is a distributed storage system and the Delete Log is a local Delete Log, and wherein the method further comprises: determining, after a server in which the KV-Store system is located is recovered from a fault, an initial value of the Bloom filter according to keys recorded in a global Delete Log (see Shared log 164 w/changes and Fig.3 and server 154), wherein keys in the local Delete Log are recorded in the global Delete Log


SEE Recovering from failure and using the bloom filter to check and return, results, based on a read, to recover from a fault.

SEE Fig. 4A, Bloom Filter 237, col. 7

Claims 11-20 (server, performing the method), are deemed analyzed and discusses with respect to the method claims above.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373 .

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.



Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: 

"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158